PER CURIAM.
The plaintiffs bring this action to recover the amount of certain checks, eleven in number, covering a period of about four years, which checks, the plaintiffs allege, bore their forged indorsements, the proceeds being paid by defendant to persons other than to those entitled to receive them. The defendant interposed a denial to each of the plaintiffs’ causes of action, and also a separate defense, which has already been disposed of, so far as this court is concerned. It is clear that the facts regarding the alleged forgeries, the circumstances under which they were made, the relations existing, if any, between the persons making the endorsements and the plaintiffs, their knowledge as to the forgeries and when obtained, etc., are peculiarly and solely within the knowledge of the plaintiffs, and are essen ial to the defendant’s defense. We think the necessity for and the right to the examination of the plaintiffs before trial is fully shown in the defendant’s moving papers, and the order for such examination should not have been vacated.
Order vacating order for plaintiffs’ examination reversed, with $10 costs and disbursements, and motion denied, with $10 costs, date of examination to be fixed by lower court upon notice.
SEABURY and GUY, JJ., concur'.